Citation Nr: 1517613	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for chloracne, to include as due to exposure to herbicides.

2. Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

3. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicides or to diabetes mellitus.

4. Entitlement to service connection for hypertension, to include as due to exposure to herbicides or diabetes mellitus.

5. Entitlement to service connection for an eye disability, to include as due to diabetes mellitus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, and Chicago, Illinois.  


REMAND

In a July 2010 statement, the Veteran requested a hearing before a member of the Board, which was scheduled for February 20, 2014.  However, due to injury, the Veteran requested that the February 2014 hearing be rescheduled.  A videoconference hearing was apparently scheduled for May 19, 2014, pursuant to the Veteran's request to reschedule.  However, upon review of the claims file, there is no indication that the Veteran ever received notice of the rescheduled hearing.  The representative in April 2015 stated that the Veteran had asked that his hearing be rescheduled in February 2014, and had never been rescheduled, suggesting that the representative also was not notified of the rescheduled hearing date.  As a result, the Veteran did not attend the May 2014 hearing.

In the April 2015 statement, the Veteran stated that he desired to have a Travel Board hearing, rather than the initially requested videoconference hearing.  

The Board finds that the record does not show that VA properly notified the Veteran of the May 2014 hearing.  Therefore, that hearing was not properly scheduled and there is no burden on the Veteran to establish good cause for failing to appear for the hearing.  A hearing has not been properly rescheduled following the February 2014 request to reschedule.  As the Veteran has not yet been provided an opportunity for a hearing before the Board, the RO should schedule a Board hearing before a Veterans Law Judge at the RO. 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO. Notify the Veteran and representative, of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

